Citation Nr: 9914992	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
July 1982 and served in the Maine Army National Guard from 
September 1982 to September 1988.  He served on active duty 
for training (ADT) from June 14-28, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for residuals of 
a low back injury.  The veteran testified at a personal 
hearing in April 1998.  In a September 1998 decision, the 
hearing officer confirmed the denial.  

The veteran submitted evidence directly to the Board with a 
waiver of RO consideration in accordance with 38 C.F.R. 
§ 20.1304.  


FINDING OF FACT

The veteran's current low back disorder is shown to be 
related to an injury he sustained in service.  


CONCLUSION OF LAW

Service connection for residuals of a low back injury is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

I.  Factual Background

Service records reveal that the veteran had a period of 
active duty for training from June 14-28, 1986.  A medical 
examination report revealed that the veteran injured his back 
on June 14, 1986.  He related that he got out of his truck 
and felt pain radiate down his right leg.  It was concluded 
that the incident occurred during the veteran's period of 
active duty for training.  

An emergency medical record from the Eastern Maine Medical 
Center dated June 14, 1986 reported that the veteran arrived 
by ambulance at that facility at 7:30 a.m. with complaints of 
low back spasm and pain.  He related that when he exited his 
truck that morning, he felt a pain in his back which 
tightened up on him.  He had a history of the same in May.  
He indicated that the pain radiated down his right leg.  
Examination revealed more muscle spasm on the paraspinous 
muscles of the right side than the left.  There was slight 
tenderness to the right sciatic notch but not to the thigh 
posteriorly.  Straight-leg raising to approximately 20 
degrees, bilaterally, produced pain.  Deep tendon reflexes 
were symmetrical and equal at the knee jerks.  Ankle jerks 
were 0 on the left and +2 on the right.  Distal color, 
sensation, and function of the toes and pulses were intact.  
X-rays showed five lumbar vertebrae which were in anatomic 
alignment.  There was evidence of disc space narrowing and 
some spurring posteriorly at L4-5.  Lumbosacral strain with 
right pocket book sciatica was diagnosed.  The veteran was 
advised to follow the back injury instructions he was 
provided.  He was also advised not to sit, especially in 
cars.  

Medical records from St. Joseph Hospital dated in June and 
July 1986 reveal that the veteran was seen for complaints of 
lower back pain.  He related that he injured his back on June 
14, 1986 while getting out of his truck.  He twisted and felt 
a sudden, sharp pain across his low back with some radiation 
to the left buttock, left proximal thigh and lateral left 
leg.  It was noted that x-rays from June 14, 1986 were 
negative.  Examination revealed pain over the sacroiliac 
joint area on palpation.  Deep tendon reflexes were  present 
and equal.  The assessment was acute musculoskeletal low back 
pain.  

An individual sick slip dated June 27, 1986 noted that the 
veteran indicated that his back condition was better but far 
from resolved.  Pain was noted to be obvious on examination.  
The impression was lumbosacral strain.  Sciatica was 
questioned.  A subsequent individual sick slip record dated 
July 22, 1986 noted that the veteran's acute low back strain 
had failed to resolve with conservative therapy.  An 
orthopedic consult was advised.  

A VA neurological consult dated in March 1987 indicated that 
the veteran was seen for continued complaints of low back and 
left leg pain after his injury on June 14, 1986.  Examination 
revealed that he walked normally and was able to walk on his 
heels and toes with good strength.  He was able to bend fully 
and touch his toes, and bend backward and sideways without 
any pain.  There was tenderness at L-4/5/S1 on the left side 
with deep pressure.  Straight-leg raising was to 90 degrees 
bilaterally.  Motor examination of the knees, hips and ankles 
was normal.  Deep tendon reflexes were 0-1+ in the knees and 
absent in the ankles.  Plantar responses were normal.  The 
impression was lumbar facet strain without evidence of 
radiculitis or radiculopathy.  A CT scan was recommended.  
The CT scan did not show evidence of a disc herniation, but 
there was a bony spur projecting into the spinal canal on the 
right side at the L5-S1 level.  The veteran continued to 
experience left sciatica.  

A document for the Department of Labor, dated in February 
1990, reported that the veteran injured the muscles in his 
back when he picked up a bundle of mail.  

On VA examination in March 1997, the veteran reported that he 
sustained an injury to his low back in June 1986 while he was 
exiting his truck.  He experienced sudden pain in his back 
and left leg.  The examiner noted that the original injury 
report indicated that the veteran complained of right leg 
pain; however, all subsequent reports document left leg pain 
and the veteran clearly recalled that it was the left leg.  
The veteran continued to have back problems, including during 
his employment with the post office.  Presently, he 
complained of left-sided low back pain with frequent 
radiation into his left lateral lower leg.  Physical 
activity, even the act of bending over, made the pain worse.  
As a result, his activities were severely limited.  Gross 
examination of the back was unremarkable. There was 
tenderness over the left sacroiliac joint and over the 
spinous processes of L5 on deep palpation.  Extension, 
rotation and side-bending were normal.  Forward flexion was 
to 80 degrees.  Deep tendon reflexes were +1 at the knees and 
Achilles.  Straight-leg raising was negative both sitting and 
supine.  Motor and sensory examination were normal.  There 
was no weakened movement, excess fatigue, or incoordination 
during flare-ups or on repeated use.  Chronic low back strain 
with left sciatica was diagnosed.  The examiner opined that 
it was as likely as not that there was a link between the 
veteran's current back complaints and the original injury of 
1986.  He noted that the veteran's complaints had never 
varied and have remained the same.  It was possible that the 
CT scan done in 1986 could not document any disc reason for 
the nerve irritation.  

In a letter dated in March 1998, Chris Ritter, M.D., noted 
that he had treated the veteran since 1989.  He indicated 
that the veteran provided a history of a back injury in 1986 
and that the pain radiated down his left buttock and left 
leg.  The veteran reinjured his back in 1992.  Dr. Ritter 
stated that this episode was an aggravation of his ongoing 
back problems and not an entirely new one.  

At a personal hearing in April 1998, the veteran testified 
that he injured his back during a period of active duty for 
training in June 1986.  He acknowledged that he had a 
subsequent injury to his back while working for the post 
office.  But he had difficulty with his back since the 
original injury and had never been treated for a back 
condition prior to that incident.  

At a videoconference hearing before a member of the Board in 
January 1999, the veteran testified that he injured his back 
during active duty for training with the National Guard and 
has had back problems since that time.  
II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303(a).  To 
establish service connection, there must be a finding of the 
existence of a current disability and a determination of a 
nexus between that disability and the injury or disease that 
began in or was aggravated by service.  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  

Upon considering the merits of the veteran's claim, the Board 
finds that service connection for residuals of a low back 
injury is warranted.  His service records show that he 
sustained a back injury on June 14, 1986 during active duty 
for training.  Furthermore on VA examination in March 1997, 
the examiner opined that it was as likely as not that the 
veteran's current back problems were related to his injury in 
1986.  In supporting this opinion, the examiner noted that 
the veteran's complaints over the years never varied, but 
have remained the same.  There is no evidence to the 
contrary.  Therefore, the Board concludes that a nexus 
between the veteran's current back problems and the injury he 
sustained in service is shown.  Although he had a subsequent 
back injury working for the post office, which  may have 
aggravated the condition, as conceded by his private 
physician, Dr. Ritter.  This fact may be relevant in rating 
current disability, but, in light of the VA opinion noted 
above, is not probative on the issue of service connection.  


ORDER

Service connection for residuals of a low back injury is 
granted.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

